 

Exhibit 10.3

[gbp2vjkgxl2u000001.jpg]MUTUAL RELEASE OF CLAIMS AGREEMENT

This Mutual Release of Claims Agreement (“Agreement”) is entered by and between
Cooltech Holding Corp., its affiliates (including, without limitation, its
parent and all of its subsidiaries), its successors and assigns (hereinafter the
“Company”), on the one hand, and Juan Pablo Montoya and Monty Motorsport LLC
(collectively, the Athlete”), on the other hand. Athlete and the Company are
sometimes collectively referred to as the “Parties.”

WHEREAS, Athlete and the Company entered into an Athlete Endorsement and Sponsor
Agreement (hereinafter the “Endorsement Agreement”) dated December 15, 2016;

WHEREAS, the Parties desire to terminate the Endorsement Agreement and amicably
settle all outstanding financial and legal issues which may exist arising from
or relating to the Endorsement Agreement;

NOW, THEREFORE, in consideration of the benefits, mutual promises, and other
good and valuable consideration set forth herein, the sufficiency of which the
parties expressly acknowledge, Athlete and the Company agree as follows:

1.

The Company agrees to provide Juan Pablo Montoya the following consideration
after Athlete executes this Agreement:

 

(a)

The Company owes Athlete total compensation of $690,522.00.  This amount will be
converted into 195,615 units of securities (“Exchange Units”) of Cool Holdings,
Inc., the Company’s parent (“Parent”) at an exchange rate per Exchange Unit of
$3.53.  Each Exchange Unit will be comprised of (a) one share of common stock of
Parent, par value $0.001 (the “Exchange Common Shares”), and (b) a warrant, in
the form attached hereto as Exhibit A, which would permit the holder to purchase
up to 100% of the number of Exchange Common Shares, at an exercise price of
$3.41 per share beginning after a six-month waiting period (the “Exchange
Warrants”);

 

(b)

No factional Exchange Units will be issued.  Instead, the number of Exchange
Units to be issued to Juan Pablo Montoya will be the number of Exchange Units as
would otherwise be issued pursuant to the Exchange rounded down to the next
lowest whole number. The issuance of the Exchange Units will be made without
registration of the offering and exchange of the Exchange Units under the
Securities Act;

 

(c)

Parent will instruct its transfer agent, Computershare Trust Company, N.A., to
electronically issue the Exchange Common Shares, in book-entry form, and to
issue the shares with the 1933 Act Legend; and

 

(d)

Parent will issue and deliver the Exchange Warrants.

2.

Effective upon timely delivery of the consideration as provided in Section 1
above, each of the Parties, on behalf of themselves, and all persons or entities
claiming by, through or under them, and their respective heirs, successors and
assigns, hereby fully, completely and finally waive, release, remise, acquit,
and forever discharge and covenant not to sue the other  

 

--------------------------------------------------------------------------------

 

Party, as well as the other Party’s respective officers, directors,
shareholders, trustees, parent companies, sister companies, affiliates,
subsidiaries, employers, attorneys, accountants, predecessors, successors,
insurers, representatives, and agents with respect to any and all claims,
demands, suits, manner of obligation, debt, liability, tort, covenant, contract,
or causes of action of any kind whatsoever, at law or in equity, including
without limitation, all claims and causes of action arising out of or in any way
relating to any dealings between the Parties prior to the date hereof relating
to the Endorsement Agreement.  The Parties warrant and represent that they have
not assigned or otherwise transferred any claim or cause of action released by
this Agreement. The Parties specifically do not, however, waive or release any
claim that may arise for breach of this Agreement.

3.

The execution of this Agreement shall not be construed as an admission of
liability or fault by any Party. Any and all liability is expressly denied by
all Parties.

4.

The Parties represent and agree that no promise, inducement, or agreement other
than as expressed herein has been made to them and that this Agreement is fully
integrated, supersedes all prior agreements and understandings, and any other
agreement between the Parties, and contains the entire agreement between the
Parties.

5.

The Parties represent and agree that they each have read and fully understand
this Agreement, that they are fully competent to enter into and sign this
Agreement, and that they are executing this Agreement voluntarily, free of any
duress or coercion.

6.

If any provision of this Agreement constitutes a violation of any law, or is or
becomes unenforceable or void, then such provision, to the extent only that it
is in violation of law, unenforceable or void, will be deemed modified to the
extent necessary so that it is no longer in violation of law, unenforceable or
void, and such provision will be enforced to the fullest extent permitted by
law. If such modification is not possible, said provision, to the extent that it
is in violation of law, unenforceable or void, will be deemed severable from the
remaining provisions of this Agreement, which provisions will remain binding on
both Parties. This Agreement is governed by the laws of the State of New York.  

7.

A court of competent jurisdiction in the State of New York shall have exclusive
jurisdiction of any lawsuit arising from or relating to this Agreement.   The
prevailing party in any such lawsuit will be entitled to an award of attorney’s
fees and reasonable litigation costs.  

8.

This Agreement may be executed via facsimile or electronic mail and in one or
more counterparts, each of which shall be deemed an original, but all of which
together constitute one and the same instrument, binding on the parties.

 

[ Remainder of Page Intentionally Left Blank ]




2

--------------------------------------------------------------------------------

 

ACCEPTED AND AGREED TO:

Cooltech Holding Corp.: Athlete:

/s/ Mauricio Diaz/s/ Juan Pablo Montoya

By:  Mauricio DiazJuan Pablo Montoya  

Its:  Chief Executive Officer

 

 

Dated: September 13, 2018Dated: September 13, 2018

 

 

Monty Motorsports LLC:

 

 

/s/ Juan Pablo Montoya

Juan Pablo Montoya    

Its: Managing Member

 

 

Dated: September 13, 2018

 

 

 

3